PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/378,927
Filing Date: 14 Dec 2016
Appellant(s): Skyscraper Farm LLC



__________________
Vishal J. Parikh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/7/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/6/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
1. Nusca does not teach, suggest, or disclose a spiral building having at least one slanted glass section disposed above the growing tray and orientated to be perpendicular to light rays of the sun when the sun is at an equinox position as claimed in independent claims 1 and 8.

Appellant argued that Nusca does not convey anything regarding the orientating the slanted glass section to be perpendicular to light rays of the sun when the sun is at an equinox position, as claimed. Nusca is completely silent about the position of the building relative to the sun and orientating the slanted glass section based on the location of the sun relative to the building when the sun is at an equinox position. In fact, Nusca does not disclose any relationship between the angle of the glass section and the sun being at an equinox position.

The claimed limitation does not claim “orientating”, instead, the claimed limitation called for “orientated to be”. Note that the slanted glass sections are not rotating or orientating based on the Sun’s equinox. The slanted glass sections are installed already or permanently installed at the designated location and as the Earth evolves around the Sun, during equinox, the light rays are perpendicular to the glass sections. This is the same for Nusca because wherever the location Nusca places his building, at least one point in time during equinox, the light rays would hit the slanted glass sections of Nusca’s building as well. 
In addition, light rays from the Sun are multi-directional, and thus, at least one point in time or at least one of the light rays, will hit a surface at a perpendicular angle. Thus, regardless of equinox or not, light rays are emitted by the Sun everyday and in every direction, and at least some point in time during the day or month or season, the rays would be perpendicular to the slanted glass sections in Nusca. 
Moreover, Nusca’s greenhouse building has slanted glass sections around majority of the building, thus, at least one point in time during the equinox, the light rays would be hitting at least one slanted section at a perpendicular angle. The angle of light ray as shown in Nusca is merely just an illustration of one point in time that the light rays hit. It is not the ONLY light rays angle that hit the sections. 
Furthermore, the limitation of “orientating the slanted glass section to be perpendicular to light rays of the sun when the sun is at an equinox position” is not being claimed as stated by appellant. What is being claimed is “the at least one slanted glass section…orientated to be perpendicular to the light rays when the Sun is at an equinox position”, which is merely functional or intended placement of the building. “When the sun is at an equinox position” is a conditional statement that depends on the time, day, month, season, etc. of the Earth’s rotational cycle around the Sun. Thus, appellant is arguing a non-structural entity that depends on the functional use of the apparatus during certain time when the sun is in its equinox position. 
	Also, Nusca teaches the structures (such as building with greenhouse enclosures, growing trays, slanted glass section, etc.) as claimed by appellant because appellant appears to NOT argue the structures lacking from Nusca; instead, appellant is arguing a method or a step of “orientating” the building so as to have at least ONE slanted glass section be perpendicular to light rays of the sun when the sun is at an equinox position, which one ordinary skill in the art would conclude that it depends on the user preference where he/she wishes to place the greenhouse building on Earth to maximize light exposure. 
	Lastly, appellant has not provided any factual evidence to convince how appellant’s building, which has at least one slanted glass section, is any different from Nusca, which also has at least one slanted glass section, but yet the light rays only hit appellant’s glass section at perpendicular and not Nusca’s slanted glass section? As stated, location where to place the building is a mere functional or intended use of the building. If one was to place both appellant’s building and Nusca’s building at the Equator, would the light rays only hit appellant’s glass section at a perpendicular angle and not Nusca? Appellant has not provided any factual evidence that this would result in appellant versus Nusca because both buildings are structurally the same in that they both include this “at least one slanted glass section”, thus, if place both buildings in the same location, why would the light rays just hit appellant’s glass section perpendicularly and not Nusca’s slanted glass section? 

Appellant argued that even if Nusca disclosed the sun being at an equinox position, arguendo, Nusca is silent as to the light rays of the sun being perpendicular to the at least one slanted glass section when the sun is an equinox position, as claimed. The illustrated light ray in the below Annotated Zoomed-In Figure of Nusca is not perpendicular to the slant of the glass (angle circled and right angle provided for reference).

	As stated in the above, light rays coming from the Sun are multi-directional and at least one light ray at some point in time will hit the slanted glass section in Nusca’s building. The illustration as pointed out is merely one light ray that can possibly hit the surface of the glass section but it is not limited to this angle. Other multiple rays will hit the glass sections at various angle. For example, light ray can be in the angle as illustrated below which would be perpendicular to the glass section. The directional as illustrated by appellant is not the only light ray that can hit the glass section in Nusca. In addition, the limitation is merely functional recitation of “orientated to be perpendicular”, which Nusca’s building can and does perform the intended function depending on the time of day, month or season of the Earth’s rotation around the Sun and where the user employ the building. For example, if the building of Nusca is located on the Equator, then during equinox, the Sun’s light rays would hit the glass section at perpendicular angles.  

    PNG
    media_image2.png
    490
    792
    media_image2.png
    Greyscale

Appellant argued that the Examiner also asserts that the light rays of Nusca are dispersed in various directions, thus, at least one light ray would be perpendicular to the glass section of Nusca. (See Office Action at pp. 3-4). Appellant respectfully submits that Nusca illustrates only two light rays, one
from the side when the sun is at an angle relative to the building and another when the sun is more directly over the building. These two light rays are not perpendicular to the glass section of Nusca as required by the claims and no other light rays are disclosed in Nusca.
	What is shown in Nusca is merely some example of the light ray’s angle because Nusca cannot show all multi-directional of the light rays due to too many lines or arrows shown to show the sun rise and set during the day cycle. One ordinary skill in the art would know that Nusca’s build will have more than two light rays hitting the surface of the glass section and not just two shown as stated by appellant. Light rays are coming from the Sun and they are in multi-directions; thus, can be everywhere on the glass sections in the building of Nusca. In addition, the claimed limitation only called for at least one slanted glass section is to be oriented so that the light rays will be perpendicular during equinox position, which Nusca shows slanted glass sections surrounding the majority of the building. Thus, at least one point in the cycle of Earth’s rotation around the Sun, the light ray from the Sun would be perpendicular as it hits the glass section. 
Appellant argued that Appellant respectfully submits that the term "light rays" is a term of art and that a person of ordinary skill in the art would understand that the term "light rays" refers to a representative straight line of direct, non-scattered light from a source. By seemingly asserting that the term "light rays" includes all scattered or dispersed light from the sun, the Examiner is
improperly asserting that the term "light rays" is synonymous with the term "light".

	The examiner respectfully disagrees with appellant that light rays is a term of art and that a person of ordinary skill in the art would understand that the term "light rays" refers to a representative straight line of direct, non-scattered light from a source. The definition of a light ray is merely a narrow beam of light (www.dictionary.com), and it is a general term and not term of art to mean straight line of direct, non-scattered light from a source. While a light ray could be a straight line of direct, non-scattered light, it can also be multi-directional scattered light, depending on the environment the light travels through and the position of the sun during the day. Thus, light ray is a term of art to have both straight line of direct, non-scattered light and multi-directional line of direct, scattered light. 
	In addition, appellant is arguing a non-structural entity that is only functionally claimed as explained in the above. As shown in Nusca, the slanted glass sections surround the building on majority of the sides. When the sun rises and sets, at least one point in time, the light rays traveling will hit the slanted glass sections at perpendicular, just as well as other angles. Noting that the claim only calls for at least one slanted glass section is hit by the light rays during equinox at perpendicular angle. 
2. Villamar does not teach, suggest, or disclose an interior surface that is reflective towards the interior growing area, thus reflecting light admitted through the at least one slanted glass section and directing the light to parts of the interior growing area as claimed in independent claim 1.

Appellant argued that Villamar on the other hand, discloses insulation boards on the east, north, and west walls having reflective surfaces to reflect light generated within the solar greenhouse or admitted through a glazing (e.g., window) on the south wall. (See Villamar at Fig. 2). Villamar therefore does not disclose, teach, or suggest an interior surface of a slanted glass section that is reflective towards the interior growing area to reflect light admitted through the same slanted glass section, as claimed.

As stated in the rejection, Nusca teaches the greenhouse building having at least one slanted glass section but is silent about the at least one slanged glass section having an interior surface that is reflective towards the interior growing area, thus reflecting light admitted through the at least one slanted glass section and directing the light to parts of the interior growing area. Villamar teaches a greenhouse building having at least one slanted glass section 202 that can be reflective on the inside and/or outside, to reflect and/or trap heat within the greenhouse) is reflective towards the interior growing area.  Thus, based on Villamar’s teaching of reflectivity, one of ordinary skill in the art would implement this concept from Villamar and applied it to the interior surface of the slanted glass section of Nusca in order to reflect and/or trap heat within greenhouse enclosure. Nusca as modified by Villamar would result in “thus reflecting light admitted through the at least one slanted glass section and directing the light to parts of the interior growing area”.  
In regard to appellant’s argument that Villamar teaches insulation boards on the east, north, and west walls having reflective surfaces, and not to reflect light admitted through the same slanted glass section, as claimed. The claimed limitation stated “at least one slanted glass section”, thus, this limitation can include more than one slanted glass sections, hence, Villamar’s teaching encompass the claimed limitation of “at least one” because he has reflective slanted glass sections on the east, north, and west walls. In addition, appellant employs “comprising”, thus, even though Villamar may teaches more than one slanted glass sections having reflective interior surfaces, within the scope of “comprising”, at least one of the walls has the reflective interior surface, hence, would encompass the claimed limitation. 
3. The combination of Nusca and Villamar as proposed by the Examiner would render Nusca at least ineffective for its intended purpose.

Appellant argued that modifying Nusca with the insulation boards of Villamar would at most result in Nusca having insulation boards with a reflective surface on all sides except the south wall instead of windows. This modification would significantly reduce the amount of sunlight that can enter the vertical farm of Nusca, rendering Nusca ineffective, if not inoperable, as a vertical farm. 

The examiner did not modify Nusca by replacing the slanted glass section of Nusca with the insulation board of Villamar as argued by appellant. The rejection clearly stated that it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the interior surface of Nusca’s glass section be reflective as taught by Villamar, in order to reflect and/or trap heat within greenhouse enclosure. Nusca as modified by Villamar would result in “thus reflecting light admitted through the at least one slanted glass section and directing the light to parts of the interior growing area.  Merely having an interior surface of the slanted glass section of Nusca be made with reflectivity as taught by Villamar does not rendered Nusca’s greenhouse building inoperable. 
Appellant argued that, further, the reflective materials used for a glass section that allow for one-way transmission of light through the reflective materials, as claimed, differ from the reflective materials used on insulation boards, such as those in Villamar, where there is no concern for transmission of light through the reflective material.

 	Appellant did not claim the reflective material being for one-way transmission of light through the reflective materials as argued. What is claimed is merely “wherein the interior surface is reflective towards the interior growing area” and nothing more. There is no claimed limitation of light transmission through the reflective material, nor a reflective material as argued. Furthermore, even if claimed, Villamar clearly teaches in col. 3, lines 50-60, a reflective material that allows light to pass through the material and into the interior of the greenhouse so as to trap heat within the greenhouse as needed. 
4. The Examiner applies an improper rationale is rejecting dependent claim 4 under 35
USC§ 103.

Appellant argued that the Examiner has erred in applying an improper rationale in rejecting dependent claim 4. (See In re Kahn, 441 F.3d 977, 988, (Fed. Cir. 2006) ("rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.")). Specifically, Appellant respectfully submits that "user's preference where the device is to be used and based on his/her experimentation" is not a proper rationale to support a conclusion of obviousness.

As stated in the above, appellant is claiming an apparatus and not how the apparatus is placed at a location. The focus of argument should be about the apparatus and the structures making up that apparatus and not how it is located because that would depend on the user’s preference to do so. 
	The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. 
"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
 The examiner has provided a clear articulated reasoning as to why one of ordinary skill in the art would have the at least one slanted glass surface of Nusca as modified by Weston and Villamar be disposed above the growing tray at an angle determined by a location of the spiral building relative to the Equator, depending on the user’s preference where the device is to be used (at the Equator or other location on Earth) and based on his/her experimentation for the best sun rays to shine onto the greenhouse to enhance growth of the plants.  It is common sense or ordinary ingenuity for the user to determine where to place a greenhouse so as to maximize sunlight exposure to enhance growth of the plants, be it at the Equator or elsewhere. This is a choice or preference and has nothing to do with the structure of the apparatus. This is clearly a case of intangible realities such as common sense and ordinary ingenuity as stated above KSR Int'l Co. v. Teleflex Inc.
5. Nusca in combination with Villamar and Weston fail to disclose each and every element of claims 5 and 8, and thus the Examiner has failed to establish a prima facie case of obviousness under 35 USC.§ 103.

Appellant argued that as discussed above, Nusca, Villamar, and Weston, in combination or alone, fail to disclose determining the angle of the slanted glass portions based on the location of the building relative to the Equator, as claimed. In fact, each of Nusca, Villamar, and Weston is silent as to determining the angle of the slanted glass section based on the location of the building relative to the Equator.

 	As stated in the above, Nusca is concern with the angle placement of the slanted glass sections because he showed the light rays reflecting off of the slanted glass sections into the greenhouse’s interior for enhancing plant growth. It is well-known in the art that in order to maximize light transmission in a greenhouse, the greenhouse should be placed in a way to maximize light transmission. This is also based on the location where the user wishes to install the greenhouse and the type of plants grown therein. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least one slanted glass surface of Nusca as modified by Weston and Villamar be disposed above the growing tray at an angle determined by a location of the spiral building relative to the Equator, depending on the user’s preference where the device is to be used (at the Equator or other location on Earth) and based on his/her experimentation for the best sun rays to shine onto the greenhouse to enhance growth of the plants.
Appellant argued that, further, claim 8 recites a trapezoidal slanted top glass section orientated to be perpendicular to light rays of the sun when the sun is at an equinox position. As discussed above, Nusca, Villamar, and Weston, in combination or alone, fail to disclose orientating the glass section based on the position of the sun such that the light rays of the sun are perpendicular to the slanted glass section when the sun is at an equinox position, as claimed.

Appellant argument has been addressed in the above, thus, please see above. Not addressed in the above is the argument regarding a trapezoidal slanted top glass section. As stated in the rejection, Bittermann was relied on for the trapezoidal slanted top glass section, which appellant did not argue against. Bittermann teaches a greenhouse comprising each glass greenhouse enclosure including a trapezoidal slanted glass top section (2,3, or 5), a rectangular vertical front glass wall (1,8, or 9) extending between a bottom edge of the trapezoidal slanted top glass section and one of the plurality of floor platforms, and a vertical glass sidewall (not labeled but can be seen in figs. 2-3) extending between a side edge of the trapezoidal slanted top glass section, a side edge of the rectangular vertical front glass wall and a side edge of an adjacent glass greenhouse enclosure (not labeled but can be seen in figs. 2-3), the trapezoidal slanted top glass section, the rectangular vertical front glass wall, and the vertical glass sidewall each being comprised of3Application No. 15/378,927 Reply to Board of Appeals Decision of March 26, 2021a plurality of glass panels (not labeled but can be seen in figs. 2-3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a trapezoidal slanted glass top section, a rectangular vertical front glass wall extending between a bottom edge of the trapezoidal slanted top glass section and one of the plurality of floor platforms, and a vertical glass sidewall extending between a side edge of the trapezoidal slanted top glass section, a side edge of the rectangular vertical front glass wall and a side edge of an adjacent glass greenhouse enclosure, the trapezoidal slanted top glass section, the rectangular vertical front glass wall, and the vertical glass sidewall each being comprised of3Application No. 15/378,927 Reply to Board of Appeals Decision of March 26, 2021a plurality of glass panels as taught by Bittermann for the greenhouse enclosure of Nusca as modified by Weston, in order to take advantage of full solar radiation from the top to bottom of the device, to better support the glass section by having the vertical wall, and to provide the panels with different angles so as to take advantage of solar radiation (page 2, lines 56-75 of Bittermann).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Son T Nguyen/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        
Conferees:
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646     
                                                                                                                                                                                                   /SHADI S BANIANI/Quality Assurance Specialist, Technology Center 3600       
                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.